DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 02/01/2022 for 17012022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2022 has been entered.

Response to Arguments
In view of Applicant’s amendments, the objection to claims 1, 3, 13, and 17 have been withdrawn with respect to the noted limitations.
Applicant's arguments with respect to claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Kawamura reference being used in the current rejection.
Claims 13 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-12, 14-16, and 18-20 rejected at least based on their dependence from independent claims 1, 13, and 17.

Claim Objections
Claims 1-4, 8-9, 11, 13, and 16-20 objected to because of the following informalities.
Claims 1-4 recite "the visual elements" which has been interpreted as "the --at least one of the selectable-- visual elements" for purposes of clarity.
Claims 1, 13, and 17 recite "the visible area of the visual element for the visual element to be selected" which lacks antecedent basis and has been interpreted as "the visible area of the --at least one other of the-- visual [[element]] --elements-- for the --at least one other of the-- visual [[element]] --elements-- to be selected".
Claims 3, 9, 11, and 17-20 recite "the visual element" which lacks antecedent basis and has been interpreted as "the --at least one other of the-- visual [[element]] --elements--".
Claims 3, 8, 16, and 19 recite "the at least one selection parameter" lacks antecedent basis and has been interpreted as "[[the]] at least one selection parameter".
Claims 4, 8-10, 16, and 20 recite "the other visual element" lacks antecedent basis and has been interpreted as "the --at least one-- other --of the-- visual [[element]] --elements--".
Claim 9 recites "the selection parameter" and "the selection duration" which lack antecedent basis and has been interpreted as "[[the]] --at least one-- selection parameter" and "[[the]] --a-- selection duration", respectively.
Claims 19 and 20 recite "the at least one other of the visual elements" which has been interpreted as "the at least one other of the --selectable
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: user interface configured to generate [] and render [] in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (“user interface may comprise one or more sensors configured to generate the tracking inputs, and one or more light engines configured to render a virtual or augmented reality view of the visual interface” [Specification, 0083]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foresti (US 20180173417 A1) in view of Kawamura (US 20180321798 A1).

As to claim 1, Foresti discloses a computer-implemented method of processing tracking inputs for engaging with a visual interface having selectable visual elements [Fig. 1, para 0016-0018, device receives user input for controlling display including virtual objects], the method comprising:
receiving the tracking inputs for tracking user motion [Fig. 1, para 0018, 0025-0026, detect input, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note input detected includes user gestures];
determining that the tracking inputs meet a selection criterion for at least one of the selectable visual elements [para 0022, 0027, determine user input positioning cursor over (read: engagement condition) displayed key of virtual key objects];
upon tracking inputs meeting a selection criterion for the at least one of the selectable visual elements [para 0022, 0025-0027, determine user input as dwelling over key exceeding threshold period of time (read: selection criterion)]:
(i) instigating an action associated with the at least one of the selectable visual elements [para 0022, 0027, select key], and
(ii) using a predictive model to update a first and a second selection parameter for at least one other of the selectable visual elements according to a likelihood of the at least one other of the visual elements being subsequently selected [para 0027-0028, 0034-0036, prediction logic adjusts appearance (read: first selection parameter) and parameter of movement (read: second selection parameter) of subset of keys determined most likely to be selected next], the first selection parameter defining a visible area of the at least one other of the visual elements that is increased by changing a key … value for the at least one other of the selectable visual elements if the at least one other of the visual elements is more likely to be subsequently selected [para 0027-0028, 0034-0036, display key size of subset of keys, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "a visible area of the at least one other of the visual elements that is increased by changing a key depth value for the at least one other of the selectable visual elements" to be performed if the conditional "if the at least one other of the visual elements is more likely to be subsequently selected" does not occur (see MPEP 2111.04), nevertheless, note prediction logic adjusts appearance by increasing a key size of the subset of keys determined most likely to be selected next], and the second selection parameter defining a duration in which a pointer to remain intersected with the visible area of the visual element for the visual element to be selected [para 0022, 0027, selecting key includes dwell time for which cursor is positioned over displayed key].
However, Foresti does not specifically disclose updating a first and a second selection parameter; and wherein "a key … value" is "a key depth value".
a first and a second selection parameter, the second selection parameter defining a duration [Fig. 9, para 0044, 0071-0072, 0075, dispose icon on layer closer to user, where icon increases in size (read: first selection parameter) and moves linearly toward user until at a predetermined distance from screen (read: second selection parameter), note one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a duration of linear icon movement]; and wherein "a key … value" is "a key depth value" [Fig. 9, para 0071-0072, 0075, dispose icon on layer a distance from the user].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the updated parameter and key value as disclosed by Foresti with the updated parameters and the key depth value as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Foresti as described above to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 2, Foresti discloses the method of claim 1, wherein the selection criterion requires a pointer defined by the tracking inputs to intersect the visible area of the at least one other of the visual elements [Fig. 1B, para 0022-0023, 0025, 0027, determine selection based on cursor controllable via user input being positioned over displayed key area].

As to claim 3, Foresti discloses the method of claim 2, wherein the selection criterion requires the pointer to remain intersected with the visible area of the visual element for a selection duration [para 0022, 0027, determine key selection once cursor dwelling over key exceeds threshold period of time], wherein if the pointer stops intersecting the visible area before the selection duration expires, the selection routine terminates without selecting the visual element [Fig. 4, para 0027, 0042-0043, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the selectable visual element" to be performed if the conditional "if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met" does not occur; nevertheless, note key selection does not occur when cursor passes away from displayed bounds of key and does not dwell for threshold period of time], wherein if the pointer remains intersected with the visible area for the selection duration, (i) the action is instigated and (ii) the predictive model is used to update the at least one selection parameter for the at least one other of the visual elements [Fig. 1B, para 0022-0023, 0027, 0034-0035, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "(i) the action is instigated and (ii) the predictive model is used to update the at least one selection parameter for the at least one other of the visual elements" to be performed if the conditional "if the pointer remains intersected with the visible area for the selection duration" does not occur; nevertheless, note key selection occurs (read: action instigated) once cursor dwelling over displayed key exceeds threshold period of time and prediction logic determines and adjusts appearance for each key after each selected letter].

As to claim 4, Foresti discloses the method of claim 3, wherein the updated at least one selection parameter updates a selection … for the at least one other of the visual elements [para 0027-0028, 0034-0036, prediction logic adjusts appearance and parameter of movement facilitating selection of subset of keys determined most likely to be selected next], wherein the visible area of the other visual element is increased but the selection duration thereof is reduced if the at least one other of the visual elements is more likely to be selected according to the predictive model.
However, Foresti does not specifically disclose a selection duration for the at least one other of the visual elements.
Kawamura discloses a selection duration for the at least one other of the visual elements [Fig. 9, para 0044, 0071-0072, 0075, icon moves linearly toward user until predetermined distance from screen (read: selection duration) while cursor overlaps icon].

Nevertheless, in an effort to advance compact prosecution, Foresti teaches wherein the visible area of the other visual element is increased … if the at least one other of the visual elements is more likely to be selected according to the predictive model [para 0034-0036, prediction logic increases a key size of the subset of keys determined most likely to be selected next] and Kawamura teaches wherein the visible area of the other visual element is increased but the selection duration thereof is reduced if the at least one other of the visual elements is more likely to be selected [Fig. 9, para 0044, 0071-0072, 0075, dispose icon with higher frequency of selection on a layer closer to predetermined distance, where an icon size increases with a decrease in distance from the user, also note the icon moves linearly toward user until predetermined distance from screen (read: selection duration), thus one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a duration that the cursor would need to overlap (read: select) the icon].
Because Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foresti including a selection parameter and increasing a visible area of an element if the element is more likely to be selected according to a predictive model with the teachings of Kawamura including a selection duration and increasing a visible area and decreasing a selection duration for a more frequently selected icon. One of ordinary skill would understand this would result in "wherein the visible area of the other visual element is increased but the selection 
One would be motivated to do so to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 5, Foresti discloses the method of claim 1, the visual interface is defined in 3D space [Figs. 1A-1B, para 0017, 0019-0020, present virtual object within real world environment], and the tracking inputs are for tracking user pose changes [Figs. 1A-1B, para 0017-0020, 0025, 0085, 0088, input device tracks user movement, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim; nevertheless, note input detected includes user gestures].

As to claim 6, Foresti discloses the method of claim 5, wherein the selection criterion requires a pointer defined by the tracking inputs to intersect the visible area of the at least one other of the visual elements, the pointer being a user pose vector [Figs. 1A-1B, para 0018, 0025, 0085-0088, cursor is controlled via user input, where user input includes user position/motion and falls under the broadest reasonable interpretation of a user pose vector as consistent with Applicant's specification]

As to claim 7, Foresti discloses the method of claim 6, wherein the user pose vector defines one of: [para 0025-0026, 0085-0088, user input device receives position and movement from user eyes, note strikethrough indicates non-elected alternatives], 

As to claim 8, Foresti discloses the method of claim 5, wherein the at least one selection parameter sets a depth of the other visual element relative to a user location in 3D space, the visible area of the at least one other of the selectable visual elements [para 0076-0077, 0084, 0086-0087, present displayed key as virtual object at location along z-axis (read: initial depth) within physical 3D space, where space includes user and virtual key area].

As to claim 9, Foresti discloses the method of claim 8,
wherein the selection criterion requires a pointer defined by the tracking inputs to intersect a visible area of the visual element [Fig. 1B, para 0022-0023, 0025, 0027, determine selection based on displayed user input moving cursor to be positioned over displayed key area], and the selection criterion requires the pointer to remain intersected with the visible area of the visual element for a selection duration [Fig. 1B, para 0022-0023, 0025, 0027, select key once cursor dwelling over displayed key exceeds threshold period of time], wherein if the pointer stops intersecting the visible area of the visible element before the selection duration expires, the selection routine terminates without selecting the visual element [Fig. 4, para 0027, 0042-0043, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the visual element" to be performed if the conditional "if the pointer stops intersecting the visible area of the visual element before the selection criterion is met" does not occur; nevertheless, note key selection does not occur when cursor passes away from displayed bounds of key and does not dwell for threshold period of time], wherein if the pointer remains intersected with the visible area of the visible element for the selection duration, (i) the action is instigated and (ii) the predictive model is used to update the selection parameter for the at least one other visual element [Fig. 1B, para 0022-0023, 0027, 0034-0035, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "(i) the action is instigated and (ii) the predictive model is used to update the selection parameter for the at least one other visual element" to be performed if the conditional "if the pointer remains intersected with the visible area of the visible element for the selection duration" does not occur; nevertheless, note key selection occurs (read: action instigated) once cursor dwelling over displayed key exceeds threshold period of time and prediction logic determines and adjusts appearance for each key after each selected letter];
wherein the updated at least one selection parameter updates the selection … for the other visual element [para 0027-0028, 0034-0036, prediction logic adjusts appearance and parameter of movement facilitating selection of subset of keys determined most likely to be selected next], wherein the visible area of the other visual element is increased but the selection duration thereof is reduced if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model;
wherein the at least one selection parameter sets an initial depth of the other visual element in 3D space … [para 0076-0077, 0084, 0086-0087, present displayed key as virtual object at location along z-axis (read: initial depth) within physical 3D space];
wherein the selection routine applies incremental depth changes to the other visual element … [para 0042-0043, 0045-0046, key selection includes moving cursor toward key (read: decreases depth, note broadest reasonable interpretation of depth includes any distance measurement from a point)], the selection criterion for the other visual element being met if and when the other visual element reaches a threshold depth … [para 0042-0043, 0045-0046, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection criterion for the other visual element being met" to be performed if the conditional "if and when the other visual element reaches a threshold depth" does not occur (see MPEP 2111.04), nevertheless, note key selection with cursor position over displayed key (read: selection criterion) includes cursor coming within a threshold distance of the displayed key].
However, Foresti does not specifically disclose wherein the updated at least one selection parameter updates the selection duration for the other visual element; wherein the at least one selection parameter sets an initial depth of the other visual element in 3D space according to its likelihood of being selected; wherein the selection routine applies incremental depth changes to the other visual element whilst the pointer 
Kawamura discloses:
wherein the updated at least one selection parameter updates the selection duration for the other visual element [Fig. 9, para 0044, 0071-0072, 0075, dispose icon on layer closer to user, where icon moves linearly toward user until predetermined distance from screen (read: selection duration) while cursor overlaps icon, note one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move linearly and thus reduce a period of time (read: updated selection duration) that the cursor would need to overlap the icon];
wherein the at least one selection parameter sets an initial depth of the other visual element in 3D space according to its likelihood of being selected [Fig. 9, para 0044, 0071-0072, 0075, dispose icon with higher frequency of selection on a layer (read: initial depth) closer to predetermined distance of user];
wherein the selection routine applies incremental depth changes to the other visual element whilst the pointer remains intersected with the visible area thereof [Fig. 9, para 0071-0072, move icon toward user with linear movement (read: incremental depth changes) from a layer on which icon is disposed to predetermined distance from screen while cursor overlaps icon],
the selection duration being defined by the initial depth and a motion model used to apply the incremental depth changes [Fig. 9, para 0071-0072, move icon toward (read: motion model) user with linear movement from a layer on which icon is disposed (read: initial depth) to predetermined distance from screen while cursor overlaps icon, note one of ordinary skill would recognize that a linear movement of an icon from an initial layer to a predetermined screen layer would be over a duration of time].
Foresti and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the updated selection parameter, initial depth of an element, 
One of ordinary skill in the art would be motivated to modify Foresti as described above to more efficiently select prioritized icons [Kawamura, para 0043, 0075].
While Foresti does not teach "wherein the visible area of the other visual element is increased but the selection duration thereof is reduced if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein the visible area of the other visual element is increased but the selection duration thereof is reduced" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model" does not occur.
Nevertheless, in an effort to advance compact prosecution, Foresti teaches wherein the visible area of the other visual element is increased … if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model [para 0034-0036, prediction logic increases a key size of the subset of keys determined most likely to be selected next] and Kawamura teaches wherein the visible area of the other visual element is increased but the selection duration thereof is reduced if the at least one other of the visual elements is more likely to be selected [Fig. 9, para 0044, 0071-0072, 0075, dispose icon with higher frequency of selection on a layer closer to predetermined distance, where an icon size increases with a decrease in distance from the user, also note the icon moves linearly toward user until predetermined distance from screen (read: duration) while cursor overlaps (read: selects) icon, thus one of ordinary skill in the art would recognize that disposing an icon closer to the user would result in less distance for the icon to move and thus reduce a duration that the cursor would need to overlap the icon].

One would be motivated to do so to more efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 11, Foresti discloses the method of claim 1, wherein said action associated with the visual element comprises providing an associated selection input to an application [para 0022, 0027, 0063-0064, determine key selection for keyboard generated by system program (read: application, note the broadest reasonable interpretation of the term application includes any software performing a function)].

As to claim 12, Foresti discloses the method of claim 11, wherein the selection input is a character selection input [Fig. 1B, para 0022-0023, 0027, select key corresponding to selected letter] and the predictive model comprises a language model for predicting the likelihood of one or more subsequent character selection inputs [para 0034, 0038, 0057, 0059, 0064, prediction logical to determine subset of keys most likely to be selected next may be based on language model].

As to claim 13, Foresti and Kawamura, combined at least for the reasons above, discloses a computer system [Fig. 10, para 0080, 0084, system] comprising:
a user interface [Fig. 10, para 0080, 0084-0088, system includes structural hardware of sensors and display, where display includes microdisplay which falls under the broadest reasonable interpretation of "light engine" as consistent with Applicant's specification] configured to generate tracking inputs for tracking user motion [para 0085-0088, sensors determine user input information, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note input detected includes user gestures] and render a visual interface having selectable elements [Fig. 10, para 0017, 0019, 0080, 0084, system display presents virtual objects];
one or more computer processors [para 0065-0069, processor] configured to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 14, Foresti discloses the computer system of claim 13, wherein the user interface comprises one or more sensors configured to generate the tracking inputs [para 0085-0088, sensors determine user input information], and one or more light engines configured to render a virtual or augmented reality view of the visual interface [Fig. 10, para 0017, 0019, 0080, 0084, system display presents virtual objects, where display includes microdisplay which falls under the broadest reasonable interpretation of "light engine" as consistent with Applicant's specification].

As to claims 15 and 16, Foresti and Kawamura, combined at least for the reasons above, discloses the computer system of claim 13 comprising limitations substantially similar to those recited in claims 5 and 8, respectively, and are rejected under similar rationale.

As to claim 17, Foresti and Kawamura, combined at least for the reasons above, discloses non-transitory computer readable media embodying program instructions, the program instructions configured, when executed on one or more computer processors [para 0065-0069, storage devices holds instructions executed by system processor], to: 

As to claims 18-20, Foresti and Kawamura, combined at least for the reasons above, discloses the non-transitory computer readable media of claim 17 comprising limitations similar to those recited in claims 2-4, respectively, and are rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foresti and Kawamura as applied to claim 4 above, and further in view of Keane et al. (US 20140372957 A1).

As to claim 10, Foresti discloses the method of claim 9.
While Foresti does not teach "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the pointer no longer intersects the visible area of the other visual element, and the pointer subsequently re-intersects the visible area of the other visual element before any other visual element is selected, the selection routine resumes from the terminating depth for the other visual element", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine resumes from the terminating depth for that selectable visual element" to be performed if the conditional "if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected" does not occur.
Nevertheless, in an effort to advance compact prosecution, Kawamura teaches a terminating depth [para 0044, 0072, depth of icon when another icon is selected by user line of sight] and a threshold depth [para 0044, 0072, icon stopped at predetermined distance from user] and Keane teaches wherein if [a] selection routine terminates at a terminating [time], before [a] threshold [time] is reached, because [an] engagement [Fig. 10, para 0095-0097, reset timer for selectable object (read: resume selection routine) if user looks away and looks back to selectable object (read: satisfies engagement condition again), note timer step is terminated when method proceeds to checking if the user looks back at the selectable object and that no other object has been selected before the user looks back to the selectable object].
Because Foresti, Kawamura, and Keane are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura of a termination depth and a threshold depth with the teachings of Keane resuming a selection routine from a termination time before a threshold time is reached when an engagement condition is satisfied again. One of ordinary skill would understand this would result in "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the engagement condition is no longer satisfied, and the engagement condition for a same selectable visual element becomes satisfied again before any other of the selectable visual elements is selected, the selection routine resumes from the terminating depth for that selectable visual element" with a reasonable expectation of success.
One would be motivated to do so to allow more effective navigation without unintended selections [Keane, para 0003, 0022].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galor et al. (US 20130044053 A1) generally teaches a predictive text algorithm that increases the size of predicted keys and decreases a duration of key selection time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145